Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are allowed.

Applicants arguments found on pages 6-9 of the amendment received 05 JAN 22 are sufficient to overcome the previous rejections of the non-final rejection mailed 10 NOV 21.  As such, the application is now in condition for allowance.

Glovinski (US 2017/0110873) teaches a system similar to Applicant’s invention wherein data related to lightning detection is used to determine when a danger level exceeds a threshold and then a protected device is disconnected and a notification is sent to a user.  However, similar to the Bergeron reference relied upon in the previous rejection, Glovinski teaches that the device is first disconnected and then a notification is sent which is in contrast to Applicant’s invention as argued by Applicant.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a method for protecting at least one electronic system against a voltage surge comprising all the features as recited in the claims and in combination with the method comprising successively: a step of connecting the electronic system to a remote server containing meteorological data; a step of recovering meteorological data originating from the remote server; a step of analysis by the control circuit of the recovered meteorological data to assign thereto a danger level of the current or imminent meteorological event; and, when the assigned danger level exceeds a main warning threshold recorded in a memory space of the control circuit: a step of sending by the 

Claims 2-11, 14 & 1 5 are allowable as they depend from claim 1, which is also allowable.

Claim 12 is allowable because the prior art of record does not teach or fairly suggest an electronic system comprising all the features as recited in the claims and in combination with the control circuit being configured to successively: connect the electronic system to a remote server containing meteorological data; recover and analyse meteorological data originating from the remote server in order to determine and assign a danger level of a current or imminent meteorological event likely to generate a voltage surge at least in the electronic system; and, when the assigned danger level exceeds a warning threshold recorded in the memory space: send a warning signal to the display terminal, the warning signal containing information making it possible to display a warning message on the display terminal in order to warn a user of the display terminal of a risk of voltage surge due to the current or imminent meteorological event; electrically isolate at least one of the ports of the electronic system.

Claims 13 & 16 are allowable as they depend from claim 12, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839